Name: Commission Regulation (EEC) No 3080/83 of 27 October 1983 on the establishment and allocation among Member States of the quantitative limits for steel exports from the Community to the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 83 Official Journal of the European Communities No L 301 /45 COMMISSION REGULATION (EEC) No 3080/83 of 27 October 1983 on the establishment and allocation among Member States of the quantitative limits for steel exports from the Community to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the Community limits and the allocation thereof should therefore be adapted, taking account of the 1 % deduction for each category already allocated to the Community reserve provided for in Regulation (EEC) No 2870/82, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 2870/82 of 21 October 1982 on the restriction of exports of certain steel products to the United States of America ('), as amended by Regulation (EEC) No 2190/83 (2), and in particular Articles 2 and 3 ( 1 ) thereof, Article 1 The Community export limits per product category for the initial period shall be as follows :Whereas Articles 2 and 3 ( 1 ) of Regulation (EEC) No 2870/82 provide in particular that the Commission is to calculate Community export limits per product category for the initial period, to adjust them to take account of revisions of the United States' apparent consumption and to allocate them in accordance with Annex III to that Regulation ; (tonnes) 970 560 785 890 249 940 445 348 125 357 306 020 73 973 59 631 Product category 1 . Hot-rolled sheet and strip 2. Cold-rolled sheet 3 . Plate 4. Structurals 6 . Hot-rolled bars 7 . Coated sheet 8 . Tin plate 9 . Rails Whereas, as provided for in the Arrangement concluded with the United States on 21 October 1982 (3), the United States' apparent consumption for the initial period was revised in October 1983 ; Article 2 The Community export limits for the initial period as set in Article 1 shall be allocated among Member States as follows : 1 . Hot-rolled sheet and strip (tonnes) 320 867 320 090 85 506 193 724 36 396 5 435 8 541 Germany France Italy Netherlands Belgium Luxembourg United Kingdom Greece Denmark Ireland (') OJ No L 307, 1 . 11 . 1982, p. 3 . (2) OJ No L 215, 5 . 8 . 1983, p. 10 . ( 3) OJ No L 307, 1 . 11 . 1982, p. 11 . No L 301 /46 Official Journal of the European Communities 1 . 11 . 83 2. Cold-rolled sheet (tonnes) 340 21 1 125 586 75 446 127392 70 651 2 121 18 626 25 856 3 . Plate 56 108 9 195 25 965 2 296 117 144 34 813 4 421 4. Structurals 98 823 49 389 2 850 110 358 79 227 104 701 Germany France Italy Netherlands Belgium Luxembourg United Kingdom Greece Denmark Ireland Germany France Italy Netherlands Belgium Luxembourg United Kingdom Greece Denmark Ireland Germany France Italy Netherlands Belgium Luxembourg United Kingdom Greece Denmark Ireland Germany France Italy Netherlands Belgium ) Luxembourg ) United Kingdom Greece Denmark Ireland Germany France Italy Netherlands Belgium Luxembourg United Kingdom Greece Denmark Ireland Germany France Italy Netherlands Belgium Luxembourg United Kingdom Greece Denmark Ireland 6 . Hot-rolled bars 10 843 17 399 4 300 376 31 227 61 212 7 . Coated sheet 174 096 71 547 26 654 12 730 11 904 1 316 7 773 8 . Tin plate 40 153 20 645 9 572 2 981 621 1 . 11 . 83 Official Journal of the European Communities No L 301 /47 (tonnes) 34 908 8 563 9 . Rails Germany France Italy Netherlands Belgium Luxembourg United Kingdom Greece Denmark Ireland 12 385 3 775 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1983 . For the Commission Ã tienne DAVIGNON Vice-President